DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 21 October 2022 is acknowledged.
Claims 1-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 21 October 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crook et al. (US 2015/0000825 A1) in view of Anderson et al. (US 2016/0160059 A1).
	Crook et al. is directed to a gelling composition suitable for forming a fire-resistant hydrogel interlayer within a glazing unit (paragraph 0010).  The glazing unit comprises the interlayer bonded to the inner surfaces of transparent panes (paragraphs 0035-0043), such as glass (paragraph 0067).  The hydrogel is optically transparent (paragraph 0078) and free from haze (paragraph 0262).  The hydrogel may be formed form monomers such as acrylonitrile and vinyl esters (paragraph 0089).  The gelling composition further contains one or more salts, which may be organic salts containing an organic anion (paragraph 0107).  The salts also contribute to the intumescent properties of the hydrogel (paragraph 0123).  The pH of the gelling composition is most suitably between 4.5 and 5.5 (paragraph 0134).
	The hydrogel polymer reads on the organic binder of claim 9 as well as the latex (incorporated into claim 9 by way of its dependency from claim 1) since the coating comprises an aqueous vehicle (paragraph 0.128).  The salt reads on the intumescent agent of claim 9.
	Crook et al. do not teach the presence of a thermally degradable polycarboxylic acid in their hydrogel interlayer.  However, the salt of Crook et al., which is designed to contribute to the the intumescent properties of the hydrogel, may contain an organic anion.

	Anderson et al. is directed to a coating composition having excellent intumescent properties (paragraph 0001).  Citric acid derivatives may be used as a spumific to provide intumescent properties to the coating (paragraphs 0166-0167).
	It would be obvious to use a citric acid anion as the organic anion of the salt of Crook et al. since it is known to also provide intumescent properties to coating compositions.
	The limitations of claim 10 are taken to be inherently met because the hydrogel interlayer is described as optically transparent.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the total light transmission of the interlayer since it is designed to be optically transparent.
	The limitations of claim 11 are taken to be met since the film is described at free from haze.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the total light transmission of the interlayer since it is designed to be free from haze.
	Regarding claim 16, the limitations of this claim are met since the claim, while further limiting the -alkenes of the organic binder, does not require the organic binder to be derived from an -alkene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787